Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response
	In Applicant’s Response dated 3/17/22, the Applicant amended claim 2, 4, 8, 9, 10, 14, 15, 16, added claims 22, 23 and argued the claims previously rejected in the Office Action dated 11/18/21. 
	In light of the Applicant’s amendments and remarks, the claims rejected under 35 USC 102 have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/22 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite term “quadrant”, A quadrant is usually defined as each of four quarters of a circle or the four infinite regions divided by the two axes in a two-dimensional Cartesian system. Regardless, a skilled artisan would see quadrant and think “4.” However, applicant’s own specification at one point says there can be up to 6 quadrants (e.g., Figs. 6A-6D). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Because the term “quadrant” is being used contrary to its ordinary meaning in the art, and this related term does not have a clear definition in the specification, it is indefinite.
******Therefore, the Examiner defines a “quadrant” as a “region” for purposes of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Claims 2-18 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Martyn et al., United States Patent No. 6195647 (hereinafter “Martyn”), in view of Lutnick et al., United States Patent Publication 2004/0158519 A1 (hereinafter “Lutnick”).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Claim 2:
	Martyn discloses:
receiving, at a computing device, a user selection, of a plurality of quadrants to be displayed on a display, in which each of the plurality of quadrants comprises a portion of the display, in which each of the plurality of quadrants (see Col. 11, lines 43 -44). Martyn discloses displaying a selected portion of securities; Figure 4, #4024 where a quote for a specific security is illustrated; Figure 4, #4060 which illustrates information on offers and bids based on a specific security; Col. 1 lines 53-58 which discusses customizing a trading display);
retrieving, via the computing device, market data for each benchmark trading product and the associated non-benchmark trading products, in which the market data is retrieved from a server device coupled to the computing device over a network (see Col. 5, lines 51-56; Figure 1). Martyn teaches the Dynamic Quote window also allows users to monitor individual Market Maker quotations and other security data in real time. The market data is received by the user from a device for trading; and
generating the display in accordance to a layout that is determined by a user to whom the display is displayed, in which the layout determines a placement of each of the plurality of quadrants in the display, in which generating the display comprises generating a simultaneous display of the plurality of quadrants, each quadrant comprising a window display object comprising a graphical user interface window, and in which each quadrant comprises the retrieved market data for its respective trading product, and the retrieved market data for its respective plurality of associated trading products (Figure 4 where boxes 4062 and 4064 are quadrants as claimed containing market data for trading products; Col.1, lines 53-58 where a trading display is customized; Col. 2 lines 19-31 teaches selecting a set of securities to be display together simultaneously, Col. 11, lines 43-44 teaches displaying every trade and quote update for all or selected portions of all securities). ;
in response to detecting a request to replace a trading product displayed on the one quadrant of the plurality of quadrants, displaying a selectable list of replacement trading products (Figure 4; Col. 5 lines 62-67). Martyn teaches the user typing a name to select a product to monitor individual Market Maker quotations and other security data in real time; and
in response to detecting a selection of a replacement trading product from the selectable list of replacement trading products, updating the trading product on one quadrant of the plurality of quadrants with the selected replacement trading product (see column 9 lines 35-38). Martyn teaches detecting a new selection to replace and replace the product with the new product.

Martyn fails to expressly disclose benchmark trading products and associated non-benchmark trading products that are different from benchmark trading products. 

Lutnick discloses:
comprises a benchmark trading product and a plurality of associated non-benchmark trading products that are different from but correlated to the benchmark trading product (see paragraph [0075]). Lutnick teaches benchmark trading products and plurality of associated non-benchmark trading products that are mapped to related benchmark trading products. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Martyn to include displaying benchmark and associated non-benchmark trading products that are different but correlated for the purpose of efficiently allow a user to view and interact with benchmark and associated non-benchmark products in one display, as taught by Lutnick.

Claim 3:
	Martyn discloses:
selecting a first quadrant from the plurality of quadrants, in which the first quadrant comprises a first trading product of a first type and a plurality of first associated trading products correlated to the first trading product (Figures 4, 6;  Col. 5, line 43 through Col. 6, line 30). Martyn teaches selecting a quadrant and selecting products; and
retrieving market data for the first trading product and the plurality of first associated trading products (Col. 5, lines 51-56; Figure 1). Martyn teaches retrieving market data for the first trading products and associated products.

Claim 4:
	Martyn discloses:
selecting a second quadrant from the plurality of quadrants, in which the second quadrant comprises a second trading product of a second type and a plurality of second associated trading products correlated to the second trading product, in which the second type differs from the first type (Figure 4; Col. 5 lines 57- column 7 lines 11). Martyn teaches the user configuring the display by selecting which information to show in selected areas. Martyn also teaches the user selecting which securities and which information associated with the securities should be displayed; and
retrieving market data for the second trading product and the plurality of second associated trading products (Col 5, lines 51-56). Martyn teaches retrieving market data for a product and other associated products.

Claim 5:
	Martyn discloses:
receiving a request to replace the layout of the display with a second layout 
(Col.1, lines 53-58, Col. 11, lines 43-44; Col. 7, lines 23-57). Martyn teaches where a trading display is customized.

Claim 6:
	Martyn discloses:
receiving a request to exchange a position of a first quadrant in the layout with the position of a second quadrant in the layout (Col. 1, line 53 through Col. 2, line 32). Martyn teaches requesting to move the positions. 

Claim 7:
	Martyn discloses:
determining that the request to exchange is a permissible option (Col. 4, lines 46-51). Martyn teaches determining that the request to exchange is an option by an authorized user; and
updating the display, in which the layout of the updated display comprises the first quadrant being located in the position that was formerly occupied by the second quadrant and the second quadrant being located in the position of that was formerly occupied by the first quadrant (Claim 1; Col. 7, lines 23-57). Martyn teaches where the position of the window may be moved).

Claim 8:
	Martyn discloses:
receiving a request to add a third trading product to the display (See Column 5, lines 62-67). Martyn teaches how a user types the name of a security in a text box in order to create a new window/add third;
selecting a third quadrant, in which the third quadrant comprises the third trading product (Figure 4; Col. 5, line 57 through Col. 6 line 22). Martyn teaches selecting another product; 
replacing the layout that was previously used by the display with a second layout, in which the second layout decreases a size of each quadrant from the layout that was previous used in order to accommodate the size of the third quadrant (col. 4 lines 52-67; Col. 7, lines 23-57). Martyn teaches customizing a trading display, including removing windows, updating windows, and adding windows; and
generating the display in accordance to the second layout, in which the display comprises the third quadrant (Col.1, lines 53-58, Col. 11, lines 43-44). Martyn teaches a trading display is customized.

Claim 9:
	Martyn discloses:
generate a trading display that comprises a plurality of quadrants, in which each of the plurality of quadrants comprises a portion of the display, in which each of the plurality of quadrants (Col. 11, lines 43 -44 which discloses displaying a selected portion of securities; Figure 4, #4024 where a quote for a specific security is illustrated; Figure 4, #4060 which illustrates information on offers and bids based on a specific security; Col. 1 lines 53-58 which discusses customizing a trading display);
retrieve market data for each benchmark trading product and the plurality of associated non-benchmark trading products (Col. 5, lines 51-56; Figure 1). Martyn teaches retrieving market data for the product and associated products;
generate the display in accordance to a layout that is determined by a user to whom the display is displayed, in which the layout determines a placement of each of the plurality of quadrants in the display, in which generating the display comprises generating a simultaneous display of the plurality of quadrants, each quadrant comprising a window display object comprising a graphical user interface window, and in which each quadrant comprises the retrieved market data for its respective trading product and the retrieved market data for its respective plurality of associated trading products (Figure 4 where boxes 4062 and 4064 are quadrants as claimed containing market data for trading products; Col.1, lines 53-58 where a trading display is customized; Col. 2 lines 19-31 teaches selecting a set of securities to be display together simultaneously, Col. 11, lines 43-44 teaches displaying every trade and quote update for all or selected portions of all securities);
in response to detecting a request to replace a trading product displayed on one quadrant of the plurality of quadrants, displaying a selectable list of replacement trading products (Figure 4; Col. 5 lines 62-67). Martyn teaches the user typing a name to select a product to monitor individual Market Maker quotations and other security data in real time; and
in response to detecting a selection of a replacement trading product from the selectable list of replacement trading products, updating the trading product on the one quadrant of the plurality of quadrants with the selected replacement trading product (see column 9 lines 35-38). Martyn teaches detecting a new selection to replace and replace the product with the new product.

Martyn fails to expressly disclose benchmark trading products and associated non-benchmark trading products that are different from benchmark trading products. 

Lutnick discloses:
comprises a benchmark trading product and a plurality of associated non-benchmark trading products that are different from but correlated to the benchmark trading product (see paragraph [0075]). Lutnick teaches benchmark trading products and plurality of associated non-benchmark trading products that are mapped to related benchmark trading products. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Martyn to include displaying benchmark and associated non-benchmark trading products that are different but correlated for the purpose of efficiently allow a user to view and interact with benchmark and associated non-benchmark products in one display, as taught by Lutnick.

Claims 10-14:
	Although Claims 10-14 are articles of manufacture claims, they are interpreted and rejected for the same reasons as the method of Claims 3-8, respectively. 

Claim 15:
Although Claim 15 is an apparatus claim, it is interpreted and rejected for the same reasons as the method of Claim 1. 

Claim 16:
	Martyn discloses:
in which in each quadrant, the trading product comprises a benchmark instrument and a plurality of associated trading products comprises a plurality of non-benchmark instruments correlated to the trading product ; (Figure 4; Col. 5, line 57 through Col. 6 line 22); Martyn teaches based on the type of product the benchmark instrument are included to allow a user to interact with the data.

Claim 17:
Martyn discloses:
in which a size parameter of each quadrant satisfies a minimum requirement (col. 4 lines 52-67; Col. 7, lines 23-57 which discusses customizing a trading display, including removing windows, updating windows, and adding windows).

Claim 18:
Martyn discloses:
in which the display comprises a maximum quantity of quadrants (col. 4 lines 52-67; Col. 7, lines 23-57 which discusses customizing a trading display, including removing windows, updating windows, and adding windows).

Claim 22:
	Martyn fails to expressly disclose benchmark trading products and associated non-benchmark trading products sharing a variable in common. 

Lutnick discloses:
wherein each of the plurality of associated non-benchmark trading products shares at least one variable in common with the benchmark trading product (see paragraph [0075]). Lutnick teaches the trader may direct the trading application focus and display trading information on non-benchmark issue 2.1 in response to the trader pressing the issue 2.1 key on the keyboard. The issue 2.1 key is mapped to non-benchmark issue 2.1, which is a variable in common. 
wherein the benchmark trading product is a first type of instrument (see paragraph [0024]). Lutnick teaches a benchmark product such as such as the United States Treasuries, United Kingdom Gilts, European Government Treasuries, and Emerging Market debts, swaps, repos, etc, and
wherein at least one of the plurality of associated non-benchmark trading products is a second type of instrument different from the first type (see paragraph [0024]). Lutnick teaches non-benchmark trading products such as the United States Treasuries, United Kingdom Gilts, European Government Treasuries, and Emerging Market debts, swaps, repos, etc. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Martyn to include displaying benchmark and associated non-benchmark trading products that are different but correlated for the purpose of efficiently allow a user to view and interact with benchmark and associated non-benchmark products in one display, as taught by Lutnick.

Claim 23:
	Martyn discloses:
displaying a graphical user interface element associated with the benchmark trading product and/or each of the plurality of associated non-benchmark trading products, the graphic user interface element indicating whether the benchmark trading product and/or each of the plurality of associated non-benchmark trading products has a market depth greater than one (see claim 9). Martyn teaches displaying the big market depth and the offer market depth for the desired security. 

Martyn fails to expressly disclose benchmark trading products and associated non-benchmark trading products that are different from benchmark trading products. 

Lutnick discloses:
benchmark trading product and non-benchmark trading products (see paragraph [0075]). Lutnick teaches benchmark trading products and plurality of associated non-benchmark trading products that are mapped to related benchmark trading products. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Martyn to include displaying benchmark and associated non-benchmark trading products that are different but correlated for the purpose of efficiently allow a user to view and interact with benchmark and associated non-benchmark products in one display, as taught by Lutnick.

Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive.
Claims 1, 9 and 15:
Applicant argues Martyn does not teach “a benchmark trading product” or “non-benchmark trading product”. 
	The Examiner agrees. 
	Martyn discloses displaying a selected portion of securities (i.e. trading product). The ticket window display EVERY trade and quote update for ALL or a selected portion of ALL securities (see Col. 11, lines 43 -44). Martyn teaches display activity for all securities and is not just limited to one security.
	The Examiner introduces a new art that teaches displaying benchmark trading products and non-benchmark trading products associated with the benchmark trading products. See above rejection for the independent claims. 

	Applicant argues Martyn does not teach “no simultaneous display of quadrants” and “no selectable list of replacement trading products”. 
	The Examiner disagrees. 
Martyn teaches once the user has selected a particular ticker window, the software displays in box all of the securities (i.e. trading products) included in the selected ticker window. If all of the symbols for the selected securities cannot fit into one screen, the user may use scroll bar. Users may add or delete securities from a selected ticker window (see column 11 lines 54-64). The ticker options in Ticker Options box allow the user to change a Scroll direction of the ticker and the number of lines the ticker occupies. Martyn teaches the user may add or delete securities from selected ticker windows. 
Col.1, lines 53-58 teaches allowing a user to customize a display by selecting which data is display in which locations of the display. Martyn also teaches, in Col. 2 lines 19-31, selecting a set of securities to be display together simultaneously. Figure 4 of Martyn teaches where boxes 4062 and 4064 are quadrants as claimed containing market data for trading products; Col. 11, lines 43-44 teaches displaying every trade and quote update for all or selected portions of all securities). Thus, Martyn teaches simultaneously displaying a set of securities and allowing a user selectively add, remove replace securities that the user is interested in viewing. 
Although, Martyn does not use the language quadrant, Martyn does teach displaying different securities in different windows. Thus, Martyn discloses displaying quadrants and each quadrant displaying a portion of the display and the rejection is maintained. 
		
Claim 22:
	This newly added claim is taught by the new reference. See the above rejection for Claim 22. 

Claim 23:
	Applicant argues Nothing in Martyn teaches or makes above the features of the newly presented dependent claim 23. 
	The Examiner disagrees. 
	Martyn teaches displaying the big market depth and the offer market depth for the desired security (see claim 9). The claim requires a user interface element to be displayed displaying an indication of market depth. The claim does not perform any function, operation or analysis to determine the market depth to determine it is greater than 1. Therefore, Martyn teaches displaying the market depth teaches on an indication that it is greater than 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        6/14/22